                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NANCY GAUZZA, MELISSA                                      CIVIL ACTION
MCCLOSKEY,
              Plaintiff,

              v.
                                                           NO. 17-3599
PROSPECT MEDICAL HOLDINGS, INC.,
DELAWARE COUNTY MEMORIAL
HOSPITAL
              Defendants.

                                          ORDER

       AND NOW, this 26th day of October, 2018, upon consideration of Plaintiffs’ Motion for

Order Authorizing Notice to Similarly-Situated Employees (ECF Nos. 39 & 56) and Defendants’

response thereto (ECF No. 50), it is hereby ORDERED that the Motion is GRANTED as

follows:


   1. Plaintiffs’ proposed form of FLSA Class Notice is approved with the following
      amendment: Following the line on the second page that reads “However, if this lawsuit
      recovers money for the Class, you will not receive a payment[,]” Plaintiffs will add an
      additional sentence that states: “Regardless of the outcome of this lawsuit, if you do not
      join, you are free to seek an attorney to represent you on any claims that may or may not
      be related to those resolved in this lawsuit.”

   2. Within 30 days of entry of this Order, Defendants shall serve on Plaintiffs’ counsel a
      computer-readable Excel file containing the full name, last-known mailing address and
      last known e-mail address of all persons who worked as a full-time hourly employee with
      hands-on patient care responsibilities at a Prospect hospital in Connecticut, New Jersey,
      Pennsylvania, or Texas in any workweek during the past three years.

   3. Within 40 days of entry of this Order, Class Counsel shall retain a notice administrator
      and cause it to disseminate the Court-approved notice to all collective members by First-
      Class U.S. Mail and/or e-mail and engage in any further activities permitted by the Court.

   4. Defendant shall post the Court-approved notice at each Prospect hospital in Connecticut,
      New Jersey, Pennsylvania and Texas at a location where putative class members are
      likely to view it.
5. The Administrator may mail one reminder postcard and send up to two reminder e-mails
   to each Class member during the opt-in period.

6. The Class members shall have 45 days from the notice mailing date to opt-in to this
   litigation.


                                               BY THE COURT:


                                               /s/Wendy Beetlestone, J.

                                               _______________________________
                                               WENDY BEETLESTONE, J.




                                           2
